Title: Thomas L. Dillehay to Thomas Jefferson, 26 December 1812
From: Dillehay, Thomas
To: Jefferson, Thomas


          
            Dr sir, Near Hagerstown; Washington County, Md. Decr 26. 1812—
            Be pleased not take umbridge at the following lines as they come from one you never saw, nor perhaps ever heard of.—Had I the least Idea that these lines would in any shape affront you, Be it far from me to have written them.—
             On the 14th inst. I had two Sons born which were yesterday noon christened and named Thomas Jefferson and James Madison.—TMy reason why I called my two sons after these eminent persons, was because I fancied the names, &C. &C.—
            Perhaps you may think it strange I wrote to you on such a Topic, but be assured sir, I meant no offence, so hoping you may enjoy a long and happy life I take the freedom to sign myself your Very poor, but is, and always was your Dr Sir, your very sincere friend, whose Character is unblemished &C.
            
              Thomas L.
                Dillehay
          
          
            PS. Should deem it a great honor to hear of your good health.
            T.L.D—
          
        